Citation Nr: 0329258	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  95-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left zygomatic arch.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left maxillary antrum, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The issues listed 
above were remanded by the Board for further development in 
June 1998.  The requested development is now complete.  In 
December 2002, the RO issed a Supplemental Statement of the 
Case (SSOC) in which a compensable disability rating for 
residuals of a fracture of the left zygomatic arch was 
denied.  The RO also issued a rating decision in which a 10 
percent disability rating for the veteran's service-connected 
residuals of a fracture of the left antrum was granted.  The 
RO mistakenly informed the veteran that he had to file a 
notice of disagreement in regard to the assignment of the 10 
percent disability rating.  As the veteran had already 
perfected his increased rating claim for this issue, another 
notice of disagreement is not required.  See AB v. Brown, 6 
Vet. App. 35 (1993).   

In January 1993 and October 2002 correspondence, the veteran 
appears to raise a claim for dental benefits.  The Board 
again refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided has been developed and obtained, and all 
due process concerns have been addressed.

2.  The criteria in effect prior February 17, 1994, to 
evaluate dental and oral conditions are more favorable to the 
veteran.

3.  The veteran's residuals of a fracture of the left 
zygomatic arch are manifested by a range of motion of the jaw 
within normal limits.  He had no obvious deformities of the 
face but had increased difficulty with function.

4.  Neither the criteria in effect prior to or on and after 
October 7, 1996, for evaluating respiratory conditions are 
more favorable to the veteran.

5.  The veteran's residuals of a fracture of the left antrum 
are manifested by a large septal perforation, a decongested 
nose and complaints of intermittent pain and swelling.  
Polyp-like changes of the membranes were noted but the 
evidence of record only reveals one episode of purulent 
discharge.  The veteran specifically indicated no headaches.  
The evidence of record also does not indicate that the 
veteran has been prescribed antibiotics for a prolonged 
periods due to his residuals of a fracture of the left 
antrum.


CONCLUSIONS OF LAW

1.  The criteria for 10 percent disability rating, but no 
more, for residuals of a fracture of the left zygomatic arch 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.40, 4.59, 4.150, 
Diagnostic Code 9905 (2003); 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1993).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the left maxillary 
antrum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, Diagnostic 
Code 6513  (2003); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was requested, via letter in 
October 2002, to identify medical evidence of treatment for 
his service-connected disability.  The letter further 
notified the veteran of VA's duty to assist with his claim, 
including that VA would make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies as long as he supplied enough specific 
information about the records so that a request could be made 
on his behalf.  The letter further notified the veteran that 
he had a responsibility to cooperate with his appeal.  The 
veteran responded to the October 2002 letter within one week, 
informing the RO of medical evidence available in support of 
his claim.  As such, the Board finds that it is not 
prejudicial to proceed with the veteran's claims since he not 
only has had more than one year to respond to his first 
notification of VA's duty to assist, but he did in fact 
respond.  Additionally, a June 2003 letter specifically 
informed the veteran that he ultimately had up to one year to 
respond.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003) (The United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1)).  The May 1995 Statement of the 
Case (SOC), January 1998 SSOC, October 2002 letter, and 
December 2002 SSOC notified the veteran of both the prior and 
revised regulations pertinent to his increased rating claims.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in November 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
reports have been associated with his claims folder.  Medical 
records from an identified private medical provider have been 
requested and obtained.  The December 2002 SSOC informed the 
veteran that the private medical evidence did not pertain to 
his service-connected zygomatic arch condition, only to his 
service-connected disability rated as analogous to sinusitis.  
See 38 C.F.R. § 3.159(e) (2003).  The veteran has not 
identified any evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



Legal Criteria

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for dental and oral conditions that were 
pending on February 17, 1994 and for claims involving ratings 
for respiratory conditions on October 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOGCPREC 
11-97.  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Additionally, it should be noted that VA regulations hold 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  While 
some disabilities may overlap to a certain extent, the use of 
the same manifestations to evaluate the separate diseases is 
to be avoided.  Id.  In the instant case, the veteran is 
rated as 10 percent disabled for his service-connected 
residuals of the left intraorbital rim.  The manifestations 
and symptomotology, which supports this 10 percent disability 
rating, will not be used to evaluate the current issues on 
appellate review.  As such, the manifestations of left facial 
pain and numbness under the left eye, and involvement of the 
fifth cranial nerve will not be used to evaluate the 
veteran's current increased rating claims.

Summary of the Evidence

A June 1993 letter from a private dentist indicates that the 
veteran had had persistent pain over the years.

A September 1993 VA dental examination report reflects that 
the veteran did not have any deformity (unsymmetrical) of the 
face and that the veteran indicated that he felt numb under 
the left eye.  The report indicates that the veteran's range 
of motion of the jaw was within normal limits but had had 
some difficulty with function.  The report reflects that the 
veteran did not have a fracture of the mandible or maxilla 
but that for malocclusion and "anterior mandibular over 
jet" was noted.  The report reflects that the veteran 
indicated that he took aspirin for pain, on average of twice 
a week.

A November 1993 VA sense of taste examination report contains 
a diagnosis of post-traumatic facial pain.  The report 
indicates that physical examination was okay except for 
hyperalgesic of the fifth cranial nerve, maxillary division.

The veteran's July 1995 substantive appeal reflects that the 
veteran indicated that he did not like to take pain 
medication due to side effects.  

A June 2002 private medical record reflects that the veteran 
presented with a sinus infection and he reported an increase 
in postnasal drip.  The record indicates that the veteran was 
not in any respiratory distress and his bilateral tympanic 
membranes were pearly grey with good light reflex.  He had 
slight tenderness over the maxillary areas and the left nasal 
passageway especially revealed bloody yellow nasal drainage 
with irritated nasal passageways.  The anterior and posterior 
pharynx were pink and moist bilaterally without any crackles 
or wheezes.  The record contains an impression of acute 
sinusitis.  The record also reflects that the veteran was 
given a sample of Zithromax and Allegra.  He was to drink 
eight to ten glasses of water per day and use Tylenol or 
Motrin as needed for discomfort.

An October 2002 statement reflects that the veteran again 
indicated that he stopped taking pain medication after his 
1965 surgery due to side effects.

A November 2002 VA oral maxillofacial examination report 
reflects that while the veteran complained of sinusitis, 
physical examination of the veteran did not reveal any signs 
of sinusitis.

A November 2002 VA ears, nose and throat examination report 
reflects that the veteran had no obvious external deformities 
of the face.  The left sinuses were nontender but the veteran 
indicated that at the time of examination, it was not one of 
the periods of swelling and pain that he experienced.  The 
report indicates that he had some rhinitis and laryngitis, 
related to postnasal drip and which was treated with nasal 
sprays and antibiotics when occurring.  He reported that he 
did not have any significant headaches.  The report indicates 
that nasal examination internally revealed a large septal 
perforation and that the nose was decongested.  Polyp-like 
changes of the membranes of the nose were noted throughout.  
There was no pus or blood and fiberoptic nasopharyngoscopy 
and laryngoscopy revealed no unusual masses in the pharynx or 
larynx.  The report indicates that there was some lymphoid 
tissue in Waldeyer's ring and a well-healed scar of the 
nasopharynx consistent with an adenoidectomy.  The report 
contains an impression section that reflects the veteran's 
subjective complaints of intermittent swelling and pain.  The 
impression section continues by indicating that the veteran's 
1964 VA nasal surgery may have resulted in his nasal septal 
perforation and that his symptoms of pain and swelling were 
probably residuals of the nasal fracture and may be 
exacerbated by the nasal septal perforation.

Increased Rating: Left Zygomatic Arch

The veteran's service-connected residuals of a fracture of 
the left zygomatic arch are rated as analogous to limited 
motion of the temporomandibular articulation.  See 38 C.F.R. 
§ 4.20 (2003) (when an unlisted condition is encountered, it 
will be permissible to rate the disease under a closely 
related disease or injury in which not only the functions 
affected but the anatomical location and symptomotology are 
closely analogous).  Under the prior regulations for 
evaluating temporomandibular articulation, a 10 percent 
disability rating was warranted for any definite limitation, 
interfering with mastication or speech.  38 C.F.R. § 4.150, 
Diagnostic 9905 (1993).  A 20 percent disability rating was 
appropriate for temporomandibular articulation limited to 1/2 
inch (12.7 millimeters).  Id.

Under the revised criteria, a 10 percent disability rating is 
warranted for temporomandibular articulation limited from 31 
to 40 millimeters of the inter-incisal range.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2003).  A 10 percent 
disability rating is also warranted for lateral excursion 
limited from zero to 4 millimeters.  Id.  Ratings for limited 
inter-incisal movement are not to be combined with ratings 
for limited lateral excursion.  Id.

In the instant case, the September 1993 VA dental examination 
indicates that the veteran's range of motion of the jaw was 
within normal limits.  The November 2002 VA ears, nose and 
throat examination report reflects that the veteran had no 
obvious deformities of the face.  In short, the evidence of 
record does not reveal limitation of temporomandibular 
articulation such that his disability picture more closely 
approximates a compensable disability rating is warranted 
under the revised rating criteria.  See 38 C.F.R. §§ 4.7, 
4.150, Diagnostic Code 9905 (2003).  While the September 1993 
VA dental examination report does indicate that the veteran 
did have some difficulty with function, the evidence does not 
more closely approximate functional limitation of 
temporomandibular articulation such that a compensable 
disability rating is warranted under the revised criteria.  
See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Under the prior rating criteria, the veteran's increased 
difficulty with function warrants a 10 percent disability 
rating based on interference with mastication or speech.  See 
38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic 9905 (1993).  As 
indicated above, the evidence of record does not reveal 
limitation of temporomandibular articulation.  As such, a 
higher 20 percent disability rating is not warranted.  Id.  
Nor does the veteran's increased difficulty in function more 
closely approximate temporomandibular articulation limited to 
1/2 inch.  As such, a higher 20 percent disability rating is 
not warranted based on functional limitation.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

In short, the veteran's service-connected residuals of a 
fracture of the left zygomatic arch warrant a 10 percent 
disability rating under the prior schedular criteria.  To the 
extent that the preponderance of the evidence is against a 
disability rating in excess of 10 percent, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.3 (2003).

Increased Rating: Left Antrum

The veteran's service-connected residuals of a fracture of 
the left antrum are rated as analogous to chronic maxillary 
sinusitis.  See 38 C.F.R. § 4.20 (2003).  Under the prior 
regulations for evaluating chronic maxillary sinusitis, a 10 
percent disability rating was warranted for moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).  A 30 percent disability rating is warranted for 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.

Under the revised criteria, a 10 percent disability rating is 
warranted for one to two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).  A 30 percent disability rating 
is warranted for three or more incapacitating episodes 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  Id.

The June 2002 private medical record contains an impression 
of acute sinusitis.  The November 2002 VA oral maxillofacial 
examination report reflects that physical examination did not 
reveal any signs of sinusitis.  The November 2002 VA ears, 
nose and throat examination report reflects that the veteran 
indicated that he was not in one of his periods of pain and 
swelling.  The report reflects that physical examination 
reflected that his left sinuses were nontender but that nasal 
examination revealed a large septal perforation and that the 
nose was decongested.  Polyp-like changes of the membranes 
were noted thought but there were no pus, blood or unusual 
masses.  The veteran specifically indicated no headaches.  
While the evidence of record does contain one episode of 
purulent discharge, as per the June 2002 private medical 
record, the evidence of record does not reflect pus or blood 
in the November 2002 VA examination reports.  Accordingly, 
the Board finds that the evidence of record does not indicate 
sinusitis of a severe such that a 30 percent disability 
rating is warranted under the prior rating criteria.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Additionally, the record does not indicate that the veteran 
was prescribed antibiotics for a prolonged periods.  Instead, 
the June 2002 private medical record reflects that he was 
given a sample of Zithromax and Allegra, told to drink eight 
to ten glasses of water per day, and informed to use Tylenol 
or Motrin as needed for discomfort when he was treated for an 
acute attack of sinusitis.  Additionally, while the evidence 
of record contains one documented episode of purulent 
discharge, the evidence of record does not reflect that 
frequency of non-incapacitating episodes contemplated by the 
criteria for a 30 percent disability rating under the revised 
criteria.  As such, the Board finds that the veteran's 
complaints of intermittent pain and swelling, combined with 
one documented episode of purulent discharge does not more 
closely approximate the criteria for a 30 percent disability 
rating under the revised criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted under either the prior or revised 
criteria for evaluating sinusitis.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2003).

Conclusion

Finally, the Board has no reason to doubt that the veteran's 
service-connected disabilities causes him discomfort and may 
limit his efficiency in certain tasks. This, however, does 
not present an exceptional or unusual disability picture and 
is not reflective of any factor that takes either of the 
veteran's disability pictures outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability pictures do not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).




ORDER

A 10 percent disability rating, but no more, is granted for 
residuals of a fracture of the left zygomatic arch, subject 
to the laws and regulations governing the disbursement of VA 
benefits.

An increased rating for residuals of a fracture of the left 
antrum is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



